DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
Response to Amendment
	The amendment filed 8/11/2022 is entered and fully considered.
Response to Arguments
	In view of the amendment the previous rejection is removed. A new prior art rejection is made below.
	Concerning the unexpected results argument, the examiner notes that Table 1 of applicant’s specification summarizes results showing superior cycling properties of a cell that has a substrate layer and pattern layer of particular thickness and thickness ratio. Comparative example 1 shows the consequence of not using a pattern layer. Comparative example 2 shows the consequence of using a substrate layer outside the claimed range in addition to a ratio outside the claimed range. Comparative example 3 shows a ratio outside the claimed range. And comparative example 4 shows an electrode that has the claimed thickness and ratio of thicknesses but is deposited by a different method. 
	However, the evidence is not commensurate with the scope of the claims. The examiner notes that the claim uses substrate layer thicknesses of up to 60µm, but the evidence only shows examples at 5-15µm. It is not clear that the same ratios are suitable for thicker layers. In addition, the example does not disclose what pattern or % coverage is used in example 1. It is not clear that a ratio and thicknesses would be unexpectedly superior for all patterns between 20% and 80% coverage. It is possible that the optimized thicknesses and thickness ratios are unique to the particular (undisclosed) pattern used in the examples. Furthermore, the comparative example 4 only shows an alternative deposition that is done by pressing. The examiner notes that there are other forms of deposition that could form the same pattern layer and substrate layer such as masking with wet deposition (lithography), inkjet printing, or etching/ablating the pattern.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 has been amended to require the thickness ratio to be 1:2 to 2:1. However, claim 8 requires the thickness ratio to be 1:3 to 3:1 which broadens the range. The depending claim rebroadens the range and therefore does not require all the limitations of the parent claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2018/0115021) in view of UENO et al. (US 2012/0115028) and UETANI et al. (US 2012/0070734).
Regarding claims 1 and 8,
LEE teaches a method of making a lithium battery that includes a second current collector, second electrode layer, and second electrode columns abstract. The second electrode is an anode (negative electrode) [0041]. The anode material includes anode active material such as lithium titanium oxide (a lithium substrate layer) [0041]. The anode material is applied in two separate deposition steps [0052]. A first layer (substrate layer) is deposited onto the current collector (one side of a current collector) while a second layer (pattern layer) is deposited using a mask [0052]. After deposition of the second layer, the mask is removed [0052]. 
LEE teaches deposition of a first (substrate) layer but does not teach a deposition thickness of 10-60µm. However, UENO teaches that when making batteries, both high capacity and high power are desired [0009]. However the reference notes that increasing capacity can be accomplished by increasing the thickness of electrode active material [0009]. However, by increasing the thickness of electrode active material, the internal resistance of the battery increases which deteriorates the output characteristics [0009]. Accordingly, at the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to decrease the thickness of the electrode active material layer in LEE to reduce internal resistance and improve output characteristics of the cell as an engineering design choice. 
In addition to the thickness of the lithium substrate layer, the claim requires a thickness ratio of the lithium substrate layer to lithium pattern layer as 1:2 to 2:1. Changing the thickness of the active material layer as described above changes the ratio of thicknesses. Before changing the thickness of the active material in LEE, the base layer is 100µm and the columns are 50µm [0058]. When reducing the thickness, one of ordinary skill could (1) make the layers thinner while maintaining the relative sizes and preserving the thickness ratio or (2) reduce both the columns and underlying layer by a fixed amount. In either situation, the resulting thickness ratio is either (1) 2:1 or (2) a degree less than 2:1 which would overlap the claimed range, MPEP 2144.05.I. Therefore, given the ratio of thicknesses disclosed in LEE, the thinning of the electrode active material layers will similarly be either within the claimed range or overlapping the claimed thickness ratio range.
The only example in LEE uses cylindrical shaped active material layers with a diameter, spacing, and height of 50µm.  Accordingly, based upon the figures and specific dimensions, the shapes in LEE correspond to a coverage of about 19.6%.  Accordingly, LEE does not teach the claimed coverage of 20% to 80%. However, UETANI teaches alternatives patterns for active material layers. Specifically, UETANI teaches a cylindrical structure pattern in Fig. 2 and Fig. 6. In contrast to the cylindrical structures in LEE, the spacing/arrangement between cylinders can be reduced. Specifically, UETANI teaches coverage in terms of area % of up to 33% in Table 2, which falls within the claimed range. The percent coverage is a result effective variable as evidence by Tables 1-3. At the time of filing the invention it would have been prima facie obvious to change/rearrange the pattern of active material as the optimization of a result effective variable, MPEP 2144.05.II.
LEE teaches using mask but does not expressly teach a shadow mask. However, the masks disclosed in UETANI are placed on the target substrate to form a negative pattern of the later deposited electrode active material, see fig. 2. Therefore, the masks in UETANI are considered to be shadow masks. 
Regarding claim 2,
	LEE teaches the current collector for the anode can be copper [0052].
Regarding claim 3,
	LEE teaches the first layer of anode is deposited without a mask [0052]. The reference further shows the first layer of anode completely covering the current collector (one entire surface) Fig. 1C.
Regarding claims 5 and 6,
	LEE teaches the columns deposited in the second layer using a mask can be cylindrical (a circular shape) [0041]. The cylindrical shape of the second layer would require a mask with circular openings. Similarly UETANI teaches honeycomb, circular, and square (rectangular/rhombus) patterns, Figs. 1-10.
Regarding claim 7,
	The height of the columns are 50µm in the examples [0058]. As described above, when reducing the thickness of the active material layers, the respective height of the columns will be reduced to different degrees. However, the reduced thickness will be less than 50µm and overlap the claimed range.
Regarding claim 9,
	As described above, LEE teaches deposition of electrode material at the same thickness as applicant’s negative electrode layers. Accordingly, the deposition of LEE is considered to be “thin film deposition”.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 2018/0115021) in view of UENO et al. (US 2012/0115028) and UETANI et al. (US 2012/0070734) further in view of ONIZUKA et al. (US 2014/0308578).
Regarding claim 10,
	LEE teaches depositing electrode material using a mask but does not teach deposition by any of the vapor deposition techniques claimed. However, UETANI teaches a similar patterned deposition of electrode material by using a mask [0048] such as a photomask [0052]. When using the mask, the reference teaches vapor deposition and sputtering as known equivalents to wet deposition processes such as printing [0048]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to deposit the patterned electrode material of LEE by a vapor deposition or sputtering technique as a simple substitution of known equivalent deposition techniques for patterning electrode material through a mask.
	LEE teaches depositing a first uniform layer of electrode material using a slurry but does not teach a uniform deposition by any of the vapor deposition techniques claimed. However, when forming a non-patterned anode material layer for a battery, ONIZUKA teaches that in addition to wet deposition processes, sputtering and CVD are conventional coating methods [0066]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to deposit the non-patterned electrode material of LEE by a vapor deposition or sputtering technique as a simple substitution of known equivalent deposition techniques for patterning electrode material through a mask.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712